Title: To Alexander Hamilton from John Jay, 25 January 1799
From: Jay, John
To: Hamilton, Alexander



Albany 25 Jany. 1799
Dear Sir

I have hitherto postponed making any Communications to our Legislature on the Subject of fortifying the Port of New York, in Expectation of receiving the Result of your proceedings relative to that object. Be pleased to inform me when I may expect it. Since your letter to me of the 19th. of November last, & which I answered on the 26th. of that month, none from you on the Subject in question have reached me. It being possible that the answer alluded to may have miscarried, I subjoin a copy of it.
With great Respect & Esteem I am   Dr. Sir   your most obt. Servt

John Jay


P.S. I do not recollect that any subsequent Letter from you, mentions your having recd. mine of the 24 Octr. and 5 Novr. last.

Major General Hamilton
